DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-19, filed 11/09/2021, with respect to the rejections have been fully considered and are persuasive.  The rejections of the office action dated 08/10/2021 have been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 6, 7, 8, 11, 12, 13, 19, 22, 23, 25, 28, 30, 31, 33, 34, and 35 are  allowed.
The following is an examiner’s statement of reasons for allowance
The prior art of record does not disclose nor render obvious applicant’s independent claims 1, 12, and 35, having the articulated piston configuration for the reasons discussed in applicant’s remarks on pages 10-19. While the prior art discloses many features of the claimed invention, there is insufficient rationale to combine the references to reach the claimed invention absent impermissible hindsight. Applicant’s invention provides the improvement of reduced wear within the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        November 17, 2021